 1                                     NOT FOR PUBLICATION
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     Charity Marie Hill,                              No. CV-15-01157-PHX-SRB(CDB)
10                           Petitioner,                ORDER
11     v.
12     David Shinn, et al.
13                           Respondents.
14           Petitioner filed his Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
15 on June 22, 2015 raising five grounds for relief: 1) she was denied her right to the effective
16 assistance of trial, sentencing, and post-conviction counsel; 2) she was sentenced to an
17 aggravated term of imprisonment in violation of state law and Booth v. Maryland, 482 U.S.
18 496 (1087); 3) her guilty plea was not voluntary because she entered into the plea agreement
19 as a result of duress stemming from post-traumatic stress disorder and threats on her life by
20 her co-defendants while she was in the county jail; 4) after she was sentenced new evidence
21 of her “minimal involvement’ came to light; and 5) she was erroneously sentenced to
22 community supervision. (ECF No. 1 at 6-11, 15). This matter was stayed pending the
23 outcome of Petitioner’s state court proceedings. The state was lifted on June 28, 2019.
24 Respondents filed their Response to Petitioner’s Petition for Writ of Habeas Corpus on
25 September 11, 2019. No reply was filed. February 20, 2020 the Magistrate Judge issued her
26 Report and Recommendation recommending that the petition be denied.
27         In her Report and Recommendation the Magistrate Judge advised the parties that
28 they had fourteen days from the date of service of a copy of the Report and Recommendation
 1 within which to file specific written objections with the Court. The time to file such
 2 objections has expired and no objections to the Report and Recommendation have been filed.
 3          The Court finds itself in agreement with the Report and Recommendation of the
 4   Magistrate Judge.
 5          IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 6   Judge as the order of this Court. (Doc. 38)
 7          IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus and
 8   dismissing it with prejudice.
 9          IT IS FURTHER ORDERED denying any Certificate of Appealability and leave
10   to proceed in forma pauperis on appeal because Petitioner has not made a substantial
11   showing of the denial of a constitutional right.
12          IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
13
14          Dated this 19th day of March, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
